Citation Nr: 1448972	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with lumbar strain (hereinafter, a low back disorder).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

In August and December 2013, the Board remanded the claim for further development of the evidence.

In a September 2012 Written Brief Presentation, the Veteran's representative raised the issues of entitlement to service connection for chronic pain syndrome and an acquired psychiatric disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the period prior to July 8, 2009, the Veteran's low back disorder was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes.

2.  For the period from July 8, 2009 to March 2, 2014, the Veteran's low back disorder is manifested by forward flexion of the thoracolumbar spine of less than 30 degrees.
 
3.  For the period from March 3, 2014, the Veteran's low back disorder is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period prior to July 8, 2009, the criteria for an evaluation in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

2.  For the period from July 8, 2009 to March 2, 2014, the criteria for an evaluation of 40 percent, but no greater, for a low back disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).
 
3.  For the period from March 3, 2014, the criteria for an evaluation in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO's May 2008 and April 2009 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The April 2009 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and of the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  Although the April 2009 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was last readjudicated by way of a May 2014 supplemental statement of the case (SSOC). For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was last remanded in December 2013 for the Veteran to receive a current VA examination in support of his increased rating claim.  As directed by the December 2013 remand, the Veteran was afforded a VA examination in March 2014.  The Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability on appeal.  Therefore, the Board finds that the December 2013 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected low back disorder has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

 A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

 A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

On VA examination in May 2008, the Veteran reported that his back was getting progressively worse.  He denied a history of urinary or fecal incontinence.  He indicated that he did have decreased motion, stiffness, spasms and pain in the lower back.  He also complained of radiating pain into his right leg and of weekly flare-ups of back pain.  Functional impairments during flare-ups consisted of increased pain and stiffness.  He did not have any significant incapacitating episodes in the past 12 months.  Physical examination revealed no evidence of spasms, atrophy, guarding or weakness of the thoracic sacrospinalis.  There was pain on motion of the spine and tenderness on the right side.  There was no muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was normal with antalgic gait.  There were no abnormal spinal curvatures.   Motor, sensory and reflex examinations were normal.   Range of motion testing revealed active and passive flexion to 85 degrees.  Active and passive extension was to 30 degrees.  Active and passive lateral rotation was to 30 degrees.  There was pain on active and passive motion and upon repetitive use,  however, additional loss of motion was not demonstrated on flexion, extension or lateral rotation.   The examiner concluded that the current severity of the lumbar spine was mild with no true functional disability related to the back.     

In letter dated July 8, 2009, the Veteran's private physician, Dr. C.C., reported that during the past 12 months he has noticed a deterioration of the Veteran's low back function and a marked increase in pain.  Dr. C.C. reported that he Veteran currently has low back pain with sciatica requiring daily medication.  Dr. C.C. reported that recent documentation showed restricted range of motion of the lumbar spine with forward flexion limited to 50 degrees with pain occurring at 20 degrees.  Lateral flexion was limited to 30 degrees with pain at 15 degrees and rotation was limited to 30 degrees with pain at 20 degrees.  Dr. C.C. reported that these are significant changes and evidence of progression of the Veteran's chronic degenerative disc disease with spinal stenosis.

In a February 2009 letter, Dr. C.C. reported that he had treated the Veteran over the past year for exacerbations of his chronic back pain.  Dr. C.C. reported that the Veteran's back condition had definitely worsened with limitation of activity occurring several times during the year.  It was reported that the Veteran constantly wore back support and had received both courses of oral steroids as well as a series of epidural injections due to his increased pain and worsening sciatica.   

On DBQ spine examination on March 3, 2014, the Veteran did not report any flare-ups that impacted the function of his low back.  Range of motion testing revealed flexion to 60 degrees and to 50 degrees with repetition.  Extension was to 30 degrees or greater.  Right lateral flexion was to 30 degrees or greater.  Left lateral flexion was to 30 degrees or greater.  Right lateral rotation was to 30 degrees or greater.  Left lateral rotation was to 30 degrees or greater.  The examiner noted that the Veteran had less movement than normal, weakened movement and pain on movement after repetitive use of the lumbar spine.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  The Veteran was noted to have guarding of the thoracolumbar spine, however, it did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing and reflexes were normal.  Radiculopathy was demonstrated in the right lower extremity.  The left lower extremity was not affected.  There was no ankyloses of the spine.  There were no bowel or bladder problems. The Veteran did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome. The examiner noted that the Veteran's spine disability limited his ability to lift, bend and stoop.        

In addition to his VA examinations, the Veteran has received ongoing VA 
treatment for his back condition and private chiropractic treatments.  

The Board has also reviewed and considered the Veteran's lay assertions and Board hearing testimony in support of his claim which describe the pain and limitations due to his service-connected lumbar spine disorder.  However, the Board finds that the clinical evidence of record is of greater probative value as to the level of impairment.

Turning first to the time periods prior to July 8, 2009 and from March 3, 2014, the Board finds that a rating in excess of 20 percent for the Veteran's low back disorder is not warranted.  Here, the May 2008 and March 2014 VA examination reports show that the Veteran's forward flexion is well beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a rating in excess of 20 percent for the Veteran's low back disorder for the period prior to July 8, 2009, and is also against a finding of a rating in excess of 20 percent for the period from March 3, 2014.

Turning next to the period from July 8, 2009 to March 3, 2014, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder more nearly approximated a 40 percent rating during that time.  A July 8, 2009 private evaluation of the lumbar spine revealed that the Veteran could only flex to 20 degrees with pain.  In accordance with DeLuca, and with resolution of reasonable doubt in the Veteran's favor, the Board will assign a 40 percent evaluation to contemplate limitation of motion due to pain, as noted in the July 8, 2009 private treatment report.  This is the maximum evaluation assignable for limitation of motion of the thoracolumbar spine.  Ankylosis was not shown to warrant an even higher rating.  Accordingly, the preponderance of the evidence supports a rating of 40 percent, but no higher, for the period from July 8, 2009 through March 2, 2014.  

As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  Here, the RO has already awarded service connection for radiculopathy of the right lower extremity associated with the low back disorder, and has assigned a 20 percent rating for this disability, effective April 18, 2013. However, the Veteran has not appealed any rating assigned for radiculopathy of the right lower extremity as a neurological manifestation of his service-connected low back disorder.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted. 

Moreover, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to a TDIU rating is raised by the record, and is addressed in the remand below.


ORDER

A rating in excess of 20 percent for the low back disorder for the period prior to July 8, 2009 is denied. 

From July 8, 2009 through March 2, 2014, an evaluation of 40 percent, but no higher, for the low back disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period from March 3, 2014, an evaluation in excess of 20 percent for the low back disorder is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that the Veteran submitted a July 2009 letter from his primary care physician, Dr. C.C., who stated that the pain and limited range of motion (due to the low back disorder) have adversely affected the Veteran's activities of daily living and have made him unemployable.  Such evidence raises an inferred claim for TDIU. As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating.
 
2.  The RO should then adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an appropriate statement of the case is issued such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal in the matter. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


